Citation Nr: 1430753	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-43 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to payment of accrued benefit based on an award of a total rating for compensation based on individual unemployability (TDIU) under 38 C.F.R. § 4.16(b), prior to September 15, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to September 1955.  He died in April 1997.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which implemented the Board's grant of a TDIU rating for accrued benefits purposes under 38 C.F.R. § 4.16(b) (see March 2005 Board decision), and assigned an effective date of February 28, 1996, to April 27, 1997.  

Thereafter, in May 2006, the appellant submitted a notice of disagreement as to the assigned effective date for the TDIU rating (for the purpose of accrued benefit).  In February 2007, the RO granted an earlier effective date of September 15, 1995.  The appellant continued to disagree with the assigned effective date for the TDIU rating.  A statement of the case was issued in August 2010, and in October 2010, the appellant perfected her appeal as to the issue of entitlement to an effective date prior to September 15, 1995, for an award of a TDIU rating under 38 C.F.R. § 4.16(b), for accrued benefits purposes.

The appellant presented testimony before the undersigned Veterans Law Judge in July 2012; a transcript of that proceeding has been associated with the claims file. 

Lastly, to the extent that the appellant, or the evidence of record, has reasonably raised the issue of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the 38 U.S.C.A. § 1318, this discrete issue is referred to the RO for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b), and thus is not a part of the current appeal.  See also June 1997 Application for DIC (which would include a claim under section 1318); June 1997 Rating Decision (which limited its adjudication of the DIC claim to service connection for cause of death).


FINDINGS OF FACT

1.  The Veteran died in April 1997. 

2.  In a March 2005 decision, the Board granted a TDIU rating for accrued benefits purposes under 38 C.F.R. § 4.16(b). 

3.  The RO established an effective date of September 15, 1995, for the grant of a TDIU rating for accrued benefits purposes. 

4.  The record shows that since May 6, 1988, an informal claim for a TDIU was pending, and that the Veteran only service-connected disability (bilateral flat feet with bunions and calluses) precluded him securing or following a substantially gainful occupation.

5.  Nevertheless, the appellant is subject to a two-year period of eligibility for accrued benefits beginning in April 1995 based on the Veteran's death occurring in April 1997, and pursuant to the version of 38 U.S.C.A. § 5121(a) as in effect prior to December 16, 2003.





CONCLUSIONS OF LAW

1.  The appellant, as the surviving spouse, is entitled to payment of accrued benefits based on an award of TDIU pursuant to 38 C.F.R. § 4.16(b), for the period from April 27, 1995 (i.e., two years immediately preceding the Veteran's death on April 27, 1995).  38 U.S.C.A. § 5121 (as in effect on and after December 16, 2003); 38 C.F.R. § 3.1000 (2003, 2013). 

2.  By operation of law, no accrued benefits are payable for the period prior to April 27, 1995, two years prior to the Veteran's death.  38 U.S.C.A. § 5121 (as in effect on and after December 16, 2003); 38 C.F.R. § 3.1000 (2003, 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable. See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim]. 

Specifically, the facts regarding this appeal are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue here on appeal.  Application of pertinent provisions of the law and regulations will determine the outcome.  In particular, the outcomes of the accrued-benefits claims depend exclusively on documents which are already contained in the Veteran's VA claims folder. 

No amount of additional evidentiary development would change the outcome of this case; therefore no VCAA notice is necessary. See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The appellant has been accorded ample opportunity to present evidence and argument in support of her claims. See 38 C.F.R. § 3.103 (2013) . She has retained the services of a representative, who has presented argument on her behalf.  As noted above in the Introduction, she offered testimony during a Board hearing before the undersigned.  Accordingly, the Board will proceed to a decision on the merits as to these issues.

Pertinent Laws and Regulations - Accrued Benefits

Governing law and regulations provide that, upon the death of a veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid for a period of not more than two years prior to death, may be paid to certain parties. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

Effective November 27, 2002, 38 C.F.R. § 3.1000 was amended to clarify the term "evidence in the file at date of death."  The term was clarified to indicate that "evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. See 67 Fed. Reg. 65707 -708 (Oct. 28, 2002); 38 C.F.R. § 3.1000 (d)(4) (2013).

A revision to the law regarding accrued benefits claims was enacted by Pub. L. No. 108-183, § 104, on December 16, 2003 and amended 38 U.S.C.A. § 5121(a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits; however, this revision relates only to cases where the Veteran's death occurred on or after the date of enactment, December 16, 2003, and does not affect cases involving deaths prior to that date.

In this case, because the Veteran died in April 1997, prior to December 16, 2003, and the appellant's claim for accrued benefits was pending on December 16, 2003, the revised versions of U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000 are not applicable to this claim. 

Earlier Effective Date 

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits." 38 C.F.R. § 3.155(a) (2013). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b) (2013).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder. Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Procedural History 

By way of brief procedural history, in February 1996 (February 28, 1996), the Veteran filed a claim for an increased rating for his service-connected bilateral flat foot disability.  The claim was denied in a July 1996 rating decision.  The Veteran filed a timely appeal as to that determination.  However, during the pendency of that appeal, in April 1997, the Veteran died.  

In June 1997, the appellant filed a claim for an increased rating for the Veteran's bilateral flat feet (in excess of 30 percent), for purposes of accrued benefits. See also VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits).  That claim was denied in a June 1997 rating decision, which the appellant appealed to the Board.  In January 1999, the Board denied the claim for an evaluation in excess of 30 percent for flat feet, for purposes of accrued benefits, and the appellant subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's January 1999 decision in November 1999.  The Board again denied the appellant's appeal February 2002 and she subsequently appealed that decision to the Court.  

In a February 2003 Joint Motion for Partial Remand, the parties agreed, in pertinent part, that the Board had failed to address entitlement to a TDIU rating, for accrued benefits purposes in the February 2002 decision.  The Board decision was thus vacated to that extent. See February 2003 Court Order. 

Additionally, pursuant to a February 2003 Stipulated Agreement and a Joint Motion to Terminate the Appeal, the parties agreed that a 50 percent disability evaluation for the Veteran's flat feet would be assigned, effective September 15, 1995, for purposes of the appellant's accrued benefits claim. See February 2003 Stipulated Agreement.  

Thereafter, in an April 2003 rating decision, the RO effectuated the terms of the stipulated agreement and granted a 50 percent evaluation for bilateral flat feet (for accrued benefits purposes), effective September 15, 1995.  

In April 2004, the Board, inter alia, denied the claim of entitlement to a TDIU rating for accrued benefits purposes; the appellant appealed that determination to the Court.  The Board's April 2004 decision was subsequently vacated and remanded pursuant to a January 2005 Court Order. 

In a March 2005 decision, the Board granted a TDIU rating for accrued benefits purposes under 38 C.F.R. § 4.16(b).  

In June 2005, the RO implemented the Board's grant of TDIU and assigned an effective date of February 28, 1996, to April 27, 1997.  The February 1996 effective date was apparently based on the date VA received the Veteran's claim for an increased rating. 

As noted in the Introduction portion of this decision, the appellant disagreed with the February 28, 1996, effective date.  In February 2007, the RO granted an earlier effective date of September 15, 1995; for the award of a TDIU rating; the rating decision explained that "this decision changes the effective date to coincide with the date indicated in the stipulated agreement for accrued purposes, September 15, 1995."

The appellant continued to disagree with the assigned effective date for the award of a TDIU rating (for accrued benefit purposes) and perfected her appeal as to that issue in October 2010. See June 2007 Notice of Disagreement and October 2010 VA Form 9.  

The appellant also presented testimony before the undersigned in July 2012.  At that time, she asserted that the proper effective date for the award of a TDIU was May 1988 (misstated as May 1986), which was the date of a medical document (VA examination) used by the Board as a basis for its grant of TDIU (extraschedular) in a March 2005.  

Analysis 

The appellant is seeking entitlement to an effective date earlier than September 15, 1995, for the grant of TDIU for purposes of accrued benefits.  Again, she contends that the effective date for the TDIU award should date back to at least May 6, 1988, as based on a VA examination report of the same date (noting "significant abnormality" of the lower extremities with resulting interference in his ability to do any activities or work). See May 6, 1988, Compensation and Pension Examination Report; see also July 2012 VA Hearing Transcript (representative/appellant mistakenly refer to a May 1986 VA examination report, which was also erroneously cited to as being dated May 1986 in the Board's March 2005 decision; as indicated below, the correct date of the VA examination report is May 1988, not May 1986).  

As noted above, the Veteran died in April 1997, prior to December 16, 2003; and the appellant's June 1997 claim for accrued benefits was pending on December 16, 2003.  Accordingly, the revised versions of U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000 are not as a matter of law applicable to this claim.  Therefore, any claim regarding TDIU for purposes of accrued benefits is limited to a two-year period of eligibility prior to the Veteran's death. (Emphasis added). 

As an initial matter, the RO originally granted an effective date of February 28, 1996, for the grant of TDIU for purposes of accrued benefits based on the Veteran filing his claim for an increased rating for service-connected flat feet on February 28, 1996.  The RO later granted an earlier effective date of September 15, 1995.  The basis for the currently assigned September 15, 1995 effective date is not entirely clear from the record, although it appears that the RO chose this date coincident to the February 2003 Stipulated Agreement that addressed the now-terminated appeal for an increased rating for the flat feet (awarding a 50 percent evaluation, effective September 15, 1995). See February 2007 Rating Decision. 

In any event, the Board does not agree with the RO's determination as to the effective date of the grant of TDIU for purposes of accrued benefits.  This will be explained at length below. 

As an initial matter, however, and resolving all doubt in the appellant's favor, the Board will accept the above-referenced May 6, 1988, VA medical examination report as the earliest informal claim of record for TDIU under 38 C.F.R. § 3.157 (b). This VA medical record, which was dated and received in May 1988, reflected that the Veteran had "significant" abnormalities of the lower extremities; persistent problems with his lower extremities/feet, to include pain, malposition of the toes, metatarsalgia (with significant discomfort), hallux valgus, third degree pes planus, bilateral post-surgical bunion residuals, and hammertoes; and that his lower extremity disabilities interfered with his daily activities and ability to "do any work in which he is standing or using his feet."  Notably, the Veteran was not employed at this time.  The Board finds that the May 6, 1988, VA examination report thus satisfies the requirements of an informal claim for TDIU under 38 C.F.R. § 3.157(b).  Notably, a thorough review of the claims file reveals no earlier informal (or formal) claims of record. 

The Board will also resolve doubt in the appellant's favor and presume, based on the aforementioned content of the May 1988 examination report, that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected foot disability during this time period. See generally, 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); see also 38 C.F.R. § 4.16(b). 

Given the above, the Board thus concludes that since May 6, 1988, the record contained an informal claim for TDIU; one service connected disability (i.e., bilateral flat feet with bunions and calluses); and competent and credible evidence showing that this service connected disability (i.e., bilateral flat feet with bunions and calluses) resulted in such impairment of mind or body that the Veteran was precluded from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15, 4.16(b). (Note: in March 2005, the Board initially awarded a TDIU rating pursuant to 38 C.F.R. § 4.16(b), or on an extraschedular basis, as the Veteran never met the schedular requirements of 38 C.F.R. § 4.16(a) during his lifetime).  This is the earliest possible effective date that can be assigned based on the evidence outlined above and contained in the claims file. 

Having established an earlier effective date of May 6, 1988 for the award of a TDIU rating under 38 C.F.R. § 4.16(b), the Board must now consider whether the appellant is entitled to additional accrued benefits. 

Since the Veteran died in April 1997, the appellant's claim concerning the grant of a TDIU rating prior to September 15, 1995, for the purpose of accrued benefits, is limited to the two-year period prior to the date of the Veteran's death, as is discussed above. See 38 U.S.C.A. § 5121(a) (as in effect prior to December 16, 2003).  The Board wishes to make it clear that the appellant's period of eligibility, unlike the Veteran's, is limited to such a period of time.  Thus, applying the law to the facts of this case, the appellant, as the surviving spouse, is entitled to payment of accrued benefits based on the grant of a TDIU rating for the period from April 27, 1995, two years before the Veteran's death (and not September 15, 1995, as originally established by the RO).  To this extent only, the appellant's appeal is granted.  However, entitlement to accrued benefits based on a TDIU rating prior to April 1995 cannot be granted as a matter of law.  Indeed, where the law and not the evidence is dispositive of the issue before the Board, the claim is denied because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  To this extent then, the benefit sought on appeal is denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to payment of accrued benefits based on an award of TDIU pursuant to 38 C.F.R. § 4.16(b), for the period from April 27, 1995, is granted.

Entitlement to payment of accrued benefits based on an award of TDIU pursuant to 38 C.F.R. § 4.16(b), prior to April 27, 1995, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


